In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, dated April 3, 2001, which determined that the petitioner was not entitled to an accident disability retirement pension, the petitioner appeals from a judgment of the Supreme Court, Kings County (Steinhardt, J.), dated January 2, 2002, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The issue of whether a firefighter is disabled is determined by the Medical Board of the New York City Fire Department, Article 1-B Pension Fund (hereinafter the Medical Board). The Medical Board’s determination is conclusive if it is supported by any credible evidence and is not irrational (see Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 145 [1997]; Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760 [1996]; Matter of Schwarzrock v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 238 AD2d 596, 597 [1997]). Here, the Medical Board referred the petitioner to two outside doctors for independent medical examinations, both of whom concluded that the petitioner was not disabled. In addition, the *528record contains several negative diagnostic reports, including a negative magnetic resonance imaging report and a negative electromyograph report. Based on the credible evidence before the Medical Board, its determination was not irrational (see Matter of Meyer, supra at 149-150; Matter of Borenstein, supra at 760; Matter of Barnett v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 264 AD2d 840, 841 [1999]; Matter of Schwarzrock, supra). Accordingly, the judgment must be affirmed (see e.g. Matter of Borenstein, supra; Matter of Canfora v Board of Trustees of Police Pension Fund of Police Dept. of City of N.Y., Art. II, 60 NY2d 347 [1983]).
The petitioner’s remaining contentions are without merit. Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.